*584MEMORANDUM **
The Clerk shall file respondent’s letter dated December 18, 2007 which indicates the motion for summary affirmance and opposition to the motion for stay of removal was served on petitioner’s correct address on December 18, 2007.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioner Santiago .Agustín Sosa-Tenorio’s application for cancellation of removal.
The BIA found petitioner ineligible for cancellation of removal because his conviction under California Penal Code § 273.5(a) was for a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E).
Petitioner does not dispute that he has been convicted under California Penal Code § 273.5(a) for inflicting corporal injury on a spouse or cohabitant. Further, petitioner did not raise the issue of whether his conviction constituted a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E) before the BIA and does not raise any challenges concerning his conviction in this petition for review.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.